Citation Nr: 0519134	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
residuals, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to April 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes a July 2004 statement of the veteran, 
received by the RO in August 2004, wherein he informed the RO 
that he was satisfied with the increased evaluation granted 
in the June 2004 rating decision.  In light of the fact that 
he informed the RO that his claim file may be forwarded to 
the Board, however, the Board does not deem the statement to 
be a withdrawal of his appeal.

On initial review of this appeal, in September 2001, the 
Board remanded the case for additional development.  The RO 
completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional argument on his behalf in June 2005.

The appeal of the issue of entitlement to service connection 
for PTSD is discussed in the Remand portion of this document 
and is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain manifests with 
tenderness in the spinal process, mid-thoracic to lumbar 
spine, marked muscle spasm in the right thoracolumbar 
musculature, and limitation of motion (LOM).

2.  Neurological symptomatology has not been manifested.

3.  The evidence of record does not show such an exceptional 
or unusual disability picture so as to render a referral for 
extra-schedular consideration as appropriate.


CONCLUSION OF LAW

The requirements for a rating in excess of 40 percent for 
lumbosacral strain residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (September 23, 
2002); 38 C.F.R. § 4.71a, DC 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed his claim in October 2000.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326, implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

VCAA duty to notify

The U.S. Court of Appeals For Veterans Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that the VCAA, by its terms, upon receipt of a 
substantially complete application for benefits, requires the 
requisite notice to be provided prior to the initial adverse 
adjudication of a claim.  Id., at 118.  The Board notes that, 
while the veteran's application for an increase was received 
prior to the November 7, 2000, enactment of the VCAA, the 
initial adverse adjudication was promulgated in December 2000 
after the effective date of the VCAA.   Only after that 
decision was promulgated did the AOJ, in January 2003, 
pursuant to a Board Remand, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, VA committed a timing of notice error.  Pelegrini.  
Id. at 119.  Timing of notice errors, however, are not 
prejudicial per se but may be tested for prejudice, provided 
specific prejudice is claimed by the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. ___, No. 02-1077, slip opinion at 24 
(April 14, 2005).  In this case, neither the veteran nor his 
representative claimed any specific prejudice as concerned 
the timing of the notice.  Thus, as discussed in detail 
below, in light of the Board Remand specifically to address 
the notice requirements of the VCAA, the Board finds no 
evidence that the timing of the notice prejudiced the 
veteran's ability to meaningfully participate in the claims 
process or pursue his claim in an informed manner.  Id.

The veteran's initial notification of the evidence needed to 
support an increase was the December 2000 rating decision 
which denied his application for an increase.  His initial 
notice of the provisions of the VCAA was the September 2001 
Board Remand, which informed him of the notice and assistance 
provisions of the VCAA.  As to who would obtain what portion 
of the evidence needed to support his application, an October 
2000 RO letter informed the veteran that the RO would arrange 
an examination; the remand informed him that the RO would 
obtain private treatment records identified in the claim 
file, provided he returned completed VA Forms 21-4142, and 
arrange for another examination.  In a December 2002 letter, 
the RO informed the veteran of all of the evidence obtained 
and associated with the claim file.  In a letter dated in 
January 2003 (letter), the RO informed the veteran of the 
VCAA and VA's obligations under the act, to include the 
evidence needed to support his claim.  As to who would obtain 
what part of the evidence needed, the letter again informed 
the veteran of all of the evidence obtained by the RO and 
associated with the claim file.  The letter further informed 
the veteran that the RO would obtain any VA and private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4138 and 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to inform 
the RO of any additional evidence he desired obtained or to 
send it to the RO, which the Board construes as reasonably 
informing him to submit any evidence in his possession.

The Board finds that the documents discussed above and the 
letter, combined, meet the notice-content requirements of the 
VCAA.  38 U.S.C.A. § 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 19 Vet. App. ___, No. 02-1077; Charles 
v. Principi, 17 Vet. App. 370, 374 (2002); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.  The Board further finds that, in the absence 
of any specific claim of prejudice, and in light of the Board 
remand and receipt by the veteran of proper subsequent VA 
process on remand, the timing of notice error was fully 
cured.  Mayfield, slip opinion at 32.

VCAA duty to assist

The RO informed the veteran of information and evidence 
needed throughout the adjudication stage and appeal period, 
arranged for appropriate examinations, and obtained the 
private treatment records identified by the veteran as 
related to his claim.  Further, the September 2001 Board 
remand was specifically to assist the veteran with developing 
his claim, to include another examination as requested by his 
representative.  Post-remand, neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  The Board notes the June 2005 post-
remand brief, wherein the veteran's representative asserts 
that the veteran should be afforded another examination to 
assess his functional loss due to pain.  The Board finds that 
the February 2003 examination assessed that factor.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claim, 38 C.F.R. § 3.159(c), and that the veteran 
received proper subsequent VA process on remand.  Mayfield, 
slip opinion at 32; Pelegrini, 118 Vet. App. at 120.

Overview

Historically, a November 1974 rating decision granted service 
connection with a 10 percent evaluation, effective July 1974.  
A June 1997 rating decision granted an increase to 20 
percent, effective March 1992.  The veteran submitted his 
current application for an increase in October 2000.  A 
December 2000 rating decision continued the 20 percent 
evaluation, and the June 2004 rating decision granted an 
increase to 40 percent, effective October 11, 2000.

Factual background

A September 2000 VA treatment note reflects that the veteran 
presented with exacerbation of back pain.  He related that, 
after 20+ years with the same employer, he was reassigned 
from a desk job to one which entailed lifting approximately 
70 to 80 sacks per shift.  The activity caused recurrence of 
mid-back pain, constant, and non-radiating.  Physical 
examination of the back and hips revealed full range of 
motion (ROM) and a straight spine with no masses or muscular 
contraction noted.  There was mild paraspinal tenderness in 
the lower thoracic region, left greater than right, with no 
sign of bruise, warmth, or mass.  Neurologic examination was 
normal.  The examiner assessed acute chronic back pain and 
encouraged the veteran to reinstitute his back exercises.

The December 2000 VA examination report reflects that the 
veteran complained of low back pain.  He reported that he was 
rarely without pain in his work place with the U.S. Postal 
Service, where he related he performed virtually all of his 
work in the standing position, and was uncomfortable at all 
times.  He related that he took analgesics for his pain.  The 
examiner noted that October 2000 x-rays of the lumbosacral 
spine showed mild osteophytes at the superior end plate of 
L5.  The examiner observed the veteran's gait and posture to 
be normal.  Physical examination revealed no bony 
abnormalities and no tenderness on palpation of the right and 
left paravertebral musculature.  The veteran had LOM due to 
pain.  ROM on forward flexion was to 45 degrees, backward 
extension to 10 degrees, right and left side flexion to 20 
degrees, and right and left rotation to 30 degrees.  Reflexes 
at the knees and ankles were normal, and sensation to touch 
in all dermatomes of the legs and feet was normal.  The 
examiner rendered a diagnosis of mild degenerative changes in 
the L5 lumbar spine by x-ray, symptomatic.

The Board found the December 2000 examination inadequate for 
rating purposes and, in the September 2001 remand, directed 
another examination which would include consideration of the 
DeLuca factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In his April 2001 substantive appeal, the veteran related 
that his work with the postal service required that he lift 
sacks on a daily basis, and that he could not do it without 
pain, which exposed him to the prospect of disciplinary 
action for non-performance of his duties.  He submitted 
copies of postal service records which documented his 
absences, several of which were noted as due to his "V.A. 
disability."

The veteran identified C.N., M.D., as his private care 
provider for his back disorder, and, by way of a July 2002 VA 
Form 21-4142 returned by the veteran, the RO requested Dr. 
N's treatment records related to the veteran.  Dr. N reported 
on the form that an October 2000 MRI examination of the 
lumbar spine showed no disc herniation, and an x-ray of the 
L/S showed osteophytes at L5 and, since then, the veteran had 
complained of chronic low back pain, and that the veteran was 
treated with Aleve and Tylenol.

An October 2002 report by Dr. N reflects that he anticipated 
the veteran's back condition would cause him to have three to 
five episodes per month which might cause him to be late for 
work or to leave work early, and that such would continue 
indefinitely.

In a February 2003 statement, the veteran related that, 
because of his back disorder, he was no longer able to lift 
70 pounds and was restricted to lifting no more than 30 
pounds and carrying weights no greater than 45 pounds, which 
had resulted in his assignment to light duty.  He related 
that, while on light duty, he is unable to bid on positions 
which would make him eligible for overtime.  A February 2003 
report from Dr. N reflects that the veteran was instructed to 
avoid lifting over 30 pounds.

The February 2003 post-remand VA examination report reflects 
that the veteran related that, during the past two years, his 
pain had increased from 4/10 to 7/10.  He described it as 
left-sided thoracolumbar, dull, tight, and occasionally 
burning, without radiation.  He reported no neurological 
symptoms.  The veteran related that the pain was not 
necessarily related to activity, and spasms occurred 
spontaneously, as well as with prolonged sitting or standing.  
Episodes occurred two to three times a week and lasted three 
to four hours.  While leaning on a cane when sitting or 
walking provided relief, he did not need the cane to support 
his weight, and he could walk unaided.  He denied any falls, 
and he reported no functional limitations per se, but related 
that he arose from bed by rolling out.  He cannot participate 
in sports activities and long drives aggravate his condition.  
He reported that he had missed some 185 hours from work due 
to his back condition.  The veteran related that he had not 
sought orthopedic consultation, and his treatment was over-
the-counter Naprosyn and occasional use of a heat lamp.  He 
had not had physical therapy, and he related that he had used 
a back brace for many years.  The examiner noted the prior 
MRI examination and x-rays.  The examiner noted the veteran 
to exhibit mild discomfort at rest, and he moved hesitantly 
when he arose from the seated position.  His gait was tandem 
but with rigid posture.  Physical examination of the back 
revealed the left hip as elevated 1 cm but there was no 
scoliosis.  There was tenderness in the spinal process, mid-
thoracic to lumbar spine, and marked muscle spasm in the 
right thoracolumbar musculature at rest.  ROM was to 5 
degrees, where pain ensued, then to a maximum of 20 degrees 
out of the normal 90 degrees.  Extension was 4 degrees out of 
35 degrees due to pain, left lateral flexion to 2 degrees and 
right lateral flexion to 4 degrees, both limited to those 
points by pain.  Neurological examination was normal.  The 
examiner rendered a diagnosis of chronic thoracolumbar muscle 
spasm.  The examiner noted that the veteran's current 
symptomatology had existed for one year, but he observed that 
the veteran's treatment may have been sub-optimal during that 
time, since he had never had physical therapy or medication 
on a consistent basis.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g);  VAOPGCPREC 3-
2000 (April 10, 2000).

In exceptional cases, where the rating schedule is deemed in 
adequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. 
at 339.

Analysis

Initially, the Board notes the representative's assertion in 
the June 2005 brief that there should be another examination 
so the veteran can be evaluated in accordance with the 
Court's decision of Esteban v. Brown,  6 Vet. App. 259 
(1994).  Esteban held that a claimant is entitled to be 
separately rated for all of the symptomatology caused by a 
disability, as long as the same symptomatology is not rated 
twice.  The Board rejects this assertion, as the evidence of 
record shows that the veteran's low back disorder has not 
manifested any neurological symptomatology.

In light of the June 2004 rating decision, which increased 
his rating to 40 percent, the veteran is now evaluated at the 
schedular maximum for his lumbosacral strain.  38 C.F.R. 
§ 4.71a, DC 5295 (in effect prior to September 26, 2003).  As 
noted, the medical evidence of record shows that the  
veteran's low back disorder has not manifested any sciatica, 
or any other neurological symptomatology, which would more 
nearly approximate an evaluation for intervertebral disc 
syndrome.  See DC 5293 (in effect prior to September 23, 
2002) and DC 5293 (September 23, 2002).  Further, neither 
does the evidence of record show the veteran's spine disorder 
to manifest any ankylosis.

The rating criteria for spine pathology, to include 
lumbosacral strain, were changed, effective September 26, 
2003, and the June 2004 supplemental statement of the case 
informed the veteran of the current criteria.  In addition to 
changing the rating criteria, the DC numbers also were 
redesignated.  Under the current criteria, lumbosacral strain 
is rated on the basis of LOM, and the maximum evaluation 
allowable is 20 percent.  38 C.F.R. § 4.71a, DC 5237 (2004).  
Therefore, the Board finds that the current criteria are 
significantly less favorable to the veteran and will not 
discuss them further.

Thus, the evidence of record shows no basis for the veteran 
to receive an evaluation higher than 40 percent on a 
schedular basis, which leaves extra-schedular consideration 
as his sole avenue for a higher evaluation.

The June 2004 rating decision determined that the veteran's 
disability did not present such an exceptional or unusual 
disability so as to merit submission for extra-schedular 
consideration.  The Board finds no basis on which to disagree 
with this determination.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 
Vet. App. at 95.  The evidence or record shows the veteran's 
current symptomatology to impact his ability to perform his 
work, but it does not show it to be an exceptional or unusual 
impact but one which would reasonably be expected.  That is, 
the exacerbation led his care provider to recommend reduced 
lifting and carrying.  Although the veteran may be precluded 
from competing for other positions at his place of 
employment, he is employed, and  the maximum schedular rating 
is set to address that impact.  Moreover, the evidence does 
not show the veteran to have required frequent 
hospitalizations.  There also is the matter that the examiner 
at the February 2003 examination observed that the veteran 
appeared not to have availed himself of optimal treatment for 
his low back disorder, in that he had not received either a 
prescription medication regimen or physical therapy on a 
consistent basis.  The implication is clear: the veteran's 
current disability picture may well be a temporary one which 
is subject to alleviation with a course of physical therapy.  
Thus, the Board finds that the evidence of record does not 
show submission for extra-schedular consideration to be 
indicated.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain residuals, to include on an extra-
schedular basis, is denied.




REMAND

During the appeal of the issue of the evaluation of the 
veteran's low back disability, and while the Board still had 
jurisdiction of the claim file, the veteran perfected an 
appeal of the issue of entitlement to service connection for 
PTSD.  His substantive appeal concerning the PTSD claim, 
which the RO forwarded to the Board, reflects that he desires 
a Travel Board Hearing on that issue only.

Accordingly, the case is REMANDED for the following:

The RO shall schedule a hearing, 
concerning the issue of entitlement to 
service connection for PTSD, as requested 
before a Veterans Law Judge at the 
earliest available opportunity, in 
accordance with applicable procedures, 
and notify the veteran of the date and 
time thereof.  If he wishes to withdraw 
the request for the hearing, that should 
be done by written document submitted to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


